         Case 1:19-cv-11794-MKV Document 16 Filed 03/27/20 Page 1 of 1
C L I F TO N B U D D & D E M A R I A ,   LLP



March 27, 2020
Page 1



March 27, 2020

VIA ECF

Hon. Mary Kay Vyskocil
U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re:    Smith v. BRP Development Corp, et al.
       Civil Action No.: 19-cv-11794 (MKV)(BCM)

Dear Judge Vyskocil:

       This law firm represents BRP Development Corporation (“BRP”). I write with Plaintiff’s
counsel’s consent to request leave to file an answer nunc pro tunc by April 1, 2020. I make this
request because, although Smith ostensibly served BRP via Secretary of State, BRP cannot
confirm that it actually received papers from Albany. BRP received notice informally, through
co-defendant United DBT Security Corp, of the status of this action. Upon receiving notice,
BRP promptly retained this firm. Insofar as discovery has not yet commenced, BRP’s
appearance at this juncture will cause no prejudice to the other parties. And BRP has valid
defenses, including, inter alia, that BRP is not Plaintiff’s employer. This is BRP’s first such
request and shall affect no other scheduled dates or deadlines.

       Thank you for your consideration.

                                               Very truly yours,



                                               Arthur J. Robb
Cc:    Counsel for all parties (via ECF)
